The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on September 21, 2022.

Claims 1, 3-7 and 9 are pending. Claims 2, 8 and 10-15 are cancelled. Claims 1, 5 and 9 are currently amended. 

The objection to claim 1 for minor informality is withdrawn in view of Applicant’s amendment. 

The objection to claim 8 for minor informality, and the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot in view of Applicant’s cancellation of this claim. 

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  One of the two alternatives in claim 7, that is, “wherein the complexing agent (b) comprises methylglycinediacetic acid (MGDA) or glutamic acid diacetic acid (GLDA) or salts thereof” in lines 2-3 is already recited in claim 1, lines 17-18, hence does not further limit claim 1.  Applicant may cancel the claim or amend the claim by replacing “and/or” in line 2 of claim 7 with “and.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Türk et al. (WO 2015/197378), hereinafter “Türk.” Please note that the English equivalent, US 2017/0145352, will be used for citation purposes.
	Regarding claim 1, Türk teaches dishwashing detergent formulation which includes (A) at least one compound selected from aminocarboxylates, (B) at least one graft copolymer composed of (a) at least one graft base selected from monosaccharides, disaccharides, oligosaccharides and polysaccharides, and side chains obtainable by grafting on of (b) at least one ethylenically unsaturated mono- or dicarboxylic acid and (c) at least one 
ethylenically unsaturated N-containing monomer with a permanent cationic charge, and (C) at least one inorganic peroxide compound selected from sodium peroxodisulfate, sodium perborate and sodium percarbonate (see abstract), wherein the formulation comprises in total in the range from 1 to 50% by weight of aminocarboxylate (A), and from 0.1 to 4% by weight of graft copolymer (B) (see paragraphs [0075] and [0076]), and wherein the formulation is free from phosphates and polyphosphates (see claim 2). The formulation comprises at least one compound (A) selected from methylglycine diacetate (MGDA) and glutamic acid diacetate (GLDA), and salts thereof (see paragraph [0018]). Türk also teaches that the formulation can comprise one or more further ingredients (D), for example, one or more surfactants, one or more enzymes, one or more enzyme stabilizers, one or more builders, in particular, phosphate-free builders, one or more cobuilders, and one or more bleach activators, among others (see paragraphs [0079] and [0081]). The formulation can comprise in the range from 3 to 20% of surfactant (see paragraph [0120], and an example of the surfactant is in particular nonionic surfactant (see paragraph [0082]). The formulation can comprise up to 5% by weight of enzyme (see paragraph [0122]). The formulation can also comprise from 5 to 40% by weight of further builders in particular sodium citrate (see paragraph [0129]). Preferably, formulations comprise one or more polymeric builders (D)  (see paragraph [0130]) in the range from 2 to 15% by weight (see paragraph [0140]), in particular, polycarboxylates and polyaspartic acid (see paragraphs [0126] and [0130]). The weight ratio of polymeric builders (D) like polyaspartic acid to graft copolymer (B) is preferably 30:1 to 3:1 (see paragraph [0141]). Türk also teaches in one embodiment that the formulation can comprise one or more cobuilders like phosphonates (see paragraphs [0142]-[0143]). In Table 1, Formulation F.8.1, Türk teaches a phosphate-free formulation which comprises 10 wt% MGDA-Na, 35 wt% citric acid as trisodium salt dihydrate (a builder), 1 wt% Graft Copolymer B.1 (copolymers used: maltodextrin, acrylic acid and 3-trimethylammonium propylmethacrylamide chloride  (MAPTAC), see paragraphs [0188]-[0199]), 9 wt% polyacrylic acid (polymeric builder), 10.2 wt% sodium percarbonate, 5 wt% total nonionic surfactants, 2.5 wt% protease enzyme, 1 wt% amylase enzyme, 2 wt% sodium silicate (also a builder), 4 wt% TAED, 19.5 wt% sodium carbonate (alkali carrier) and 0.8 wt% HEDP (1-hydroxyethane-1,1-diphosphonate disodium salt) (see Table 1, page 11), wherein the weight ratio of the polymeric builder to the graft copolymer is 9:1 (which reads on the weight ratio recited in claim 1. Türk, however, fails to specifically disclose a dishwashing detergent formulation like Formulation F.8.1 wherein the polymeric builder is polyaspartic acid and the formulation is phosphonate-free as recited in claim 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyacrylic acid in Formulation F.8.1 with polyaspartic acid because the substitution of art recognized equivalents as shown by Türk in paragraph [0130] is within the level of ordinary skill in the art. In addition, the substitution of one polymeric builder for another is likely to be obvious when it does no more than yield predictable results. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not have included the HEDP in the formulation because this is not a required ingredient, rather, only optional ingredient of the formulation as disclosed in paragraphs [0142]-[0143].  
	Regarding claims 3-4, inasmuch as Türk already teaches polyaspartic acid as discussed above, Türk need not teach the modified polyaspartic acid, i.e., polycondensation of components (i) and (ii) of claims 3 and 4 since these components are not claimed as being present in the composition, rather, these components are cited in the alternative as recited in claim 1, lines 4-8.
	Regarding claims 5-6, Türk teaches some examples of the at least one ethylenically unsaturated N-containing monomer, like methacrylamido-propyltrimethylammonium chloride having the formula below:
		     
                                          
    PNG
    media_image1.png
    89
    196
    media_image1.png
    Greyscale

and  2-(trimethylamino)ethyl(meth)acrylatochloride and 3-(trimethylamino)propyl-(meth)acrylatochloride as shown below:                                                           
                                       
    PNG
    media_image2.png
    119
    220
    media_image2.png
    Greyscale

(see paragraphs [0055]-[0056]).
	Regarding claim 7, Türk teaches that the aminocarboxylate  (A) comprises at least one 
compound selected from methylglycine diacetate (MGDA) and glutamic acid diacetate (GLDA), and salts thereof (see paragraph [0018]).
	Regarding claim 9, Türk teaches the features as discussed above. In addition, Türk  teaches that the formulations are very readily suitable as or for producing dishwashing detergents, in particular for machine dishwashing (automatic dishwashing or for short ADW),   in particular phosphate-free dishwashing detergents, have a very good deposit inhibition, i.e., film inhibition, particularly on ware made of glass during dishwashing (see paragraphs [0159] and [0256], and Table 2).  Türk, however, fails to specifically disclose polyaspartic acid as the polymeric builder and  a phosphonate-free formulation. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the polyacrylic acid in Formulation F.8.1 with polyaspartic acid because the substitution of art recognized equivalents as shown by Türk in paragraph [0130] is within the level of ordinary skill in the art. In addition, the substitution of one polymeric builder for another is likely to be obvious when it does no more than yield predictable results. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to not have included the HEDP in the formulation because this is not a required ingredient, rather, only optional ingredient of the formulation as disclosed in paragraphs [0142]-[0143].  
 
Response to Amendment
The declaration under 37 CFR 1.132 filed on September 21, 2022 is insufficient to overcome the rejection of claims 1,3-7 and 9 based upon Türk as set forth in the last Office action because:  there is seen no criticality between detergent composition F4 (inventive; with 5 wt% polymer M5, i.e., 4:1 P1:P2 and without HEPD) and detergent composition F5 (comparative, also with 5 wt%  polymer M5 as above but with 0.8% HEDP) because the glass rating results are the same, i.e., 5.0 from a 1-10 rating, 1, very poor and 10, very good. The detergent composition F5 with 5 wt% P3, i.e., polyacrylic acid with 0.8 wt% HEDP (comparative) also has a glass rating of 5.0 as seen in Table 7, and while it shows that HEDP is needed for the same composition but without HEDP because the glass rating is only 4.3, please note that this comparative showing does not represent the closest prior art to Türk.  The comparative example with a rating of 4.3 which comprises 5 wt% P3 (polyacrylic acid), no phosphonate, i.e., no HEDP, does not contain a graft copolymer, which is an essential ingredient in Türk. No showing is provided for a  comparative composition that comprises graft polymer P2 with polyacrylic acid P3 and HEDP, like in Türk, to make a meaningful comparison with those of the present claims. In the event Applicant may wish to provide said comparison, please note that the showing of unexpected results should be commensurate in scope with the present claim 1. 
Additionally, to establish unexpected results over a claimed range, applicants should compare sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See also MPEP 716.02(d).


Response to Arguments
Applicant's arguments filed on September 21, 2022 have been fully considered but they are not persuasive. 
	With respect to the obviousness rejection based upon Türk, Applicant argues that the present application and the Supplemental Document A, supported by the Declaration under 37 CFR 1.132, demonstrate surprising results. Applicant argues that as can be seen from Table 5 of the specification, detergent compositions F3 containing P1 (modified polyaspartic acid, see Example 1 on page 23 of the specification) and P2 (graft copolymer composed of maltodextrin, acrylic acid and 2-(trimethylamino)ethylmethacrylatochloride, TMAEMC, see Example 2 on page 23 of the specification ) in a weight ratio of from 4:1 to 12:1, with 45% by weight of MGDA, and no phosphonate perform better than detergent composition F1 containing in addition 0.81% by weight of phosphonate. Applicant then argues that Example 4 and Table 5 demonstrate a positive technical effect linked to the absence of phosphonate for a P1:P2 weight ratio of 4:1 (polymer mixture M1), 8:1 (polymer mixture M2) and 12:1 (polymer mixture M3). Applicant also argues that the absence of phosphonate in the detergent formulations is an advantageous technical achievement with benefits not taught or suggested in Türk. Applicant argues that as can be seen in Supplemental Document A, no phosphonate is necessary to yield a good average film score on mixture M5 (P1:P2 weight ratio 4:1); the rating for both phosphonate-free formulation F4 and the phosphonate containing formulation F5 is the same (5.0), thus, when using a P1 and P2 containing mixture, phosphonate can be omitted to achieve good filming on glass. Applicant then argues that if polyacrylic acid is used as polymer P3, or no polymer at all is used, it is necessary to include phosphonate in the composition in order to improve the film results, i.e., the compositions of Türk that require polyacrylic acid also require phosphonate to be effective. Applicant also argues that although Türk suggests that phosphonates are optional components, a phosphonate (HEDP) is used in every example. 
	The Examiner respectfully disagrees with the above arguments because even though detergent compositions F3 containing P1 (modified polyaspartic acid) and P2 (graft copolymer composed of maltodextrin, acrylic acid and 2-(trimethylamino)ethylmethacrylatochloride) in Table 5 perform better than detergent composition F1 containing in addition 0.81% by weight of phosphonate (see pages 23-29 of the specification), please note that the showing is not commensurate in scope with the present claim 1. First of all, the showing is only true for the specific ingredients with their respective proportions shown in F3, in particular, modified polyaspartic acid (P1), the specific graft polymer P2 and 45 wt% MGDA, and the ratio of P1:P2 of from 4:1 to 12:1. Secondly, F2 in Table 4 which comprises 10 wt% MGDA, 35 wt% citric acid trisodiumsalt dihydrate, no HEDP and the same P1 and P2 reads on the present claim 1, however, the average film score results in Table 5 are comparable with those of F1 which additionally comprises 0.81 wt% HEDP. Therefore, the showing is not commensurate in scope with the preset claim 1. 
	With respect to the Supplemental Document A, the reasoning in paragraph 11 apply here as well.
	With respect to Applicant’s argument that a phosphonate (HEDP) is used in every example in Türk, please note that a reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
	Accordingly, the obviousness rejection based upon Türk is proper and is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761